J-S02044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF J.J.A.B., JR.                IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


APPEAL OF: L.A.B., MOTHER
                                                    No. 2303 EDA 2014


                    Appeal from the Decree of July 1, 2014
              In the Court of Common Pleas of Delaware County
                      Orphans’ Court at No.: 0120-2013


BEFORE: MUNDY, J., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                         FILED JANUARY 28, 2015

      L.A.B. (“Mother”) appeals the July 1, 2014 decree that involuntarily

terminated her parental rights to her son, J.J.A.B. (“Child”), who was born in

August 2004. After careful review, we affirm.

      The record supports the following summary of the factual and

procedural history of this case. In June of 2011, a relative reported to the

Delaware County Department of Children and Youth Services (“CYS”) that

Mother and Child were wandering the streets homeless.       The relative also

reported that Mother’s mental health was deteriorating, that Mother had

removed Child from school, and that Child’s teeth were decaying. CYS was

unable to locate Mother or Child, and the agency terminated its investigation

in July of 2011.
J-S02044-15



       On October 17, 2011, CYS received a second report from a relative

indicating that Mother had been involuntarily committed to Crozer Chester

Medical Center following a 302 hearing.1            Mother falsely reported to the

Brookhaven Police Department that her entire family had been murdered.

Officers went to the scene of the alleged homicides, but found no evidence

that any crime had been committed.             After speaking with Mother’s father,

the police assured Mother that her family was alive and well. Nevertheless,

Mother continued to insist that her father had been killed and “cloned.”

Notes of Testimony (“N.T.”), 5/19/2014, at 10.

       In response to Mother’s involuntary commitment, CYS implemented a

safety plan and placed Child with his paternal grandmother.2              Following

Mother’s release from Crozer Chester Medical Center, Mother refused to

cooperate with CYS’s investigation. On October 31, 2011, Mother violated

the safety plan by removing Child from his grandmother’s home.                  CYS

sought protective custody of Child, which the trial court awarded on

November 2, 2011. On November 3, 2011, the Chester Police Department

located Mother and Child.              Mother was arrested and charged with

interference with the custody of children, obstructing the administration of


____________________________________________


1
      See 50 P.S. § 7302 (allowing for involuntary emergency examination
and treatment not exceeding one hundred twenty hours).
2
       Child’s biological father, J.B., was the victim of a homicide in 2004.




                                           -2-
J-S02044-15



law or other governmental function, and endangering the welfare of

children.3 Child initially was placed in a foster home, but later was returned

to his paternal grandmother.

       On November 29, 2011, the trial court adjudicated child dependent

and awarded physical and legal custody to CYS. CYS attempted to provide

Mother with services designed to assist her in regaining custody of Child, but

Mother refused to comply with CYS’s recommendations. Specifically, Mother

refused (1) to participate in parenting classes; (2) to seek mental health

treatment; and (3) to undergo a drug and alcohol evaluation.          Despite

Mother’s uncooperativeness, CYS continued to develop a plan to reunify

Mother and Child.

       Mother’s dealings with CYS became increasingly hostile, with Mother

frequently expressing delusional beliefs about CYS and its involvement with

Child. For example, Mother believed that CYS had kidnapped Child and that

CYS caseworkers were actively stalking her. Mother also alleged that CYS

had “surgically altered” Child. N.T., 5/19/2014, at 48. In January of 2012,

Mother filed for a protection from abuse order4 against CYS caseworkers.5




____________________________________________


3
       18 Pa.C.S. §§ 2904, 5101, and 4304, respectively.
4
       See 23 Pa.C.S. §§ 6106, et seq.
5
       The petition ultimately was denied.



                                           -3-
J-S02044-15



      On February 16, 2012, Stephen Mechanick, M.D., conducted a

psychiatric evaluation of Mother and concluded that she did not have the

ability safely and adequately to parent Child.   Dr. Mechanick explained as

follows:

      When I met with [Mother,] I thought she was guarded and
      suspicious. She didn’t appear to be particularly depressed or
      anxious and she described her mood as “good” and “normal.”
      [Mother’s] thought content showed evidence of paranoia and
      paranoid delusions. She did not have any suicidal or violent
      thoughts and she denied experiencing any auditory or visual
      hallucinations. I thought she had some difficulty with some of
      the cognitive evaluation, including naming presidents in order,
      subtraction, fund of information. I ask people to name three
      major U.S. cities and she had difficulty with that. And she had
      some difficulty with abstraction. So there was some cognitive
      difficulty that she displayed during my examination.

                                   ***

      My conclusion was that her current diagnosis at that time was
      delusional disorder, persecutory type. Basically, she appeared to
      have a psychotic disorder with these paranoid features and
      delusions for many years[.] I also thought she had poor insight
      about her mental illness. She also had poor insight about how
      her mental illness might be affecting [Child.] And I also noted
      some concern about potential safety issues for [Child] were she
      to act on her paranoid thoughts while with [him].

                                   ***

      At the time I recommended that [Mother] have psychiatric
      treatment. I thought she should have counseling to try to help
      her understand the nature of her mental illness. I thought that
      she should be prescribed medication to see if it could reduce or
      eliminate her delusional thinking. I recommended parenting
      classes to improve her parenting skills, as well as to provide
      feedback about how she actually was performing with her
      parenting. I recommended that all visits be supervised because
      of her history . . . with her son as well.



                                    -4-
J-S02044-15



N.T., 5/19/2014, at 14-16.

      Despite Dr. Mechanick’s recommendations and CYS’s reunification

plan, Mother continued to insist that she was not suffering from any

psychological issues and refused to participate in any of the mental health

services offered by CYS.     Mother also refused to participate in a bonding

evaluation between herself and Child.        She refused to assist CYS with

general case planning.    She refused to disclose any information regarding

her living situation or her employment status. Mother’s dealings with CYS’s

caseworkers were often argumentative, and she attended only fourteen of

the fifty-two bi-weekly visits with Child that CYS offered her.

      On November 21, 2013, CYS filed a petition to terminate Mother’s

parental rights.   The trial court held hearings on the petition on May 19,

2014, and June 27, 2014.          On July 2, 2014, the court issued a decree

terminating Mother’s parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(1),

(a)(2), (a)(5), (a)(8), and (b).     On July 29, 2014, Mother timely filed a

notice of appeal and a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i). On September 5, 2014, the trial court

filed its Rule 1925(a) opinion.

      Mother presents the following questions for our review:

      1. Whether the trial court’s rulings were supported by sufficient
         evidence.

         a. The trial court erred in determining that [CYS] met its
            burden of proof by clear and convincing evidence that
            the    statutory    requirements   of   23    Pa.C.S.A.


                                       -5-
J-S02044-15


            [§§] 2511(a)(1), (a)(2), (a)(5) and (a)(8) had been
            met for the involuntary termination of parental rights.

         b. The trial court erred in finding that CYS adequately
            provided Mother with the necessary services and
            assistance required under the proposed CYS service
            plan consistent with the stated goal of reunification.

         c. The trial court erred in finding that there was sufficient
            evidence present to establish the conditions which led
            to the removal or placement of the child continue to
            exist and that the involuntary termination of parental
            rights would best serve the needs and welfare of the
            trial [sic].

      2. Whether the trial court’s rulings were supposed [sic] by the
         weight of the evidence.

         a. The trial court erred in failing to consider the totality of
            the circumstances concerning the custodial issues
            between Mother and the paternal family members that
            gave rise to the initial removal of the child from
            Mother’s custody.

         b. The trial court erred in failing to give the medical
            opinions of Mother’s experts sufficient weight in issues
            pertaining to her mental health.

Brief for Mother at 4 (capitalization modified; footnote omitted).

      It is well-established that we must accept the trial court’s findings that

are supported by competent evidence, and we will defer to the trial court on

issues of credibility and weight of the evidence. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003) (holding that if the trial court’s findings

are supported by competent evidence we will affirm even if the record could

also support another result).       Consequently, both of Mother’s issues,

although couched in terms of the sufficiency and weight of the evidence, are




                                      -6-
J-S02044-15



governed by a single inquiry, i.e., whether the trial court’s findings are

supported by competent evidence.

      The standard and scope of review applicable in termination of parental

rights cases are as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that it would give to a jury verdict.
      We must employ a broad, comprehensive review of the record in
      order to determine whether the trial court’s decision is supported
      by competent evidence.

In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (en banc) (internal

citations omitted).

      Furthermore, we note that the trial court, as the finder of fact, is
      the sole determiner of the credibility of witnesses and all
      conflicts in testimony are to be resolved by [the] finder of fact.
      The burden of proof is on the party seeking termination to
      establish by clear and convincing evidence the existence of
      grounds for doing so.

In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa. Super. 2002) (internal

citations omitted).

      This Court has explained the proper analysis for a termination petition,

as follows:

      [U]nder Section 2511, the court must engage in a bifurcated
      process prior to terminating parental rights. Initially, the focus
      is on the conduct of the parent. The party seeking termination
      must prove by clear and convincing evidence that the parent’s

                                     -7-
J-S02044-15


      conduct satisfies the statutory grounds for termination
      delineated in Section 2511(a). Only after determining that the
      parent’s conduct warrants termination of his or her parental
      rights must the court engage in the second part of the analysis:
      [the] determination of the needs and welfare of the child under
      the standard of best interests of the child. Although a needs and
      welfare analysis is mandated by the statute, it is distinct from
      and not relevant to a determination of whether the parent’s
      conduct justifies termination of parental rights under the statute.
      One major aspect of the needs and welfare analysis concerns the
      nature and status of the emotional bond between parent and
      child.

In re Adoption of C.L.G., 956 A.2d 999, 1004 (Pa. Super. 2008) (en banc)

(citations omitted).

      Instantly, the trial court involuntarily terminated Mother’s parental

rights pursuant to 23 Pa.C.S. §§ 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b).

However, we may affirm the trial court’s ruling by finding that sufficient

grounds for termination have been established pursuant to any one

subsection of 2511(a). See In re B.L.W., 843 A.2d at 384. Accordingly,

we confine our review to the trial court’s analysis under subsections

2511(a)(8) and (b), which provide as follows:

      (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    ***

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the date
         of removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.


                                     -8-
J-S02044-15


                                    ***

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

     To terminate parental rights pursuant to 23 Pa.C.S.
     § 2511(a)(8), the following factors must be demonstrated:
     (1) the child has been removed from parental care for 12
     months or more from the date of removal; (2) the conditions
     which led to the removal or placement of the child continue to
     exist; and (3) termination of parental rights would best serve the
     needs and welfare of the child. Section 2511(a)(8) sets a 12-
     month time frame for a parent to remedy the conditions that led
     to the [child’s] removal by the court. Once the 12-month period
     has been established, the court must next determine whether
     the conditions that led to the child’s removal continue to exist,
     despite the reasonable good faith efforts of [the child welfare
     agency] supplied over a realistic time period. Termination under
     Section 2511(a)(8) does not require the court to evaluate a
     parent’s current willingness or ability to remedy the conditions
     that initially caused placement or the availability or efficacy of
     [the child welfare agency’s] services.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations omitted).

     Regarding the “needs and welfare” analysis required by subsections

2511(a)(8) and (b), we have observed as follows:

     [I]nitially, the focus in terminating parental rights is on the
     parent, under Section 2511(a), whereas the focus in Section
     2511(b) is on the child. However, Section 2511(a)(8) explicitly
     requires an evaluation of the “needs and welfare of the child”

                                    -9-
J-S02044-15


     prior to proceeding to Section 2511(b), which focuses on the
     “developmental, physical and emotional needs and welfare of the
     child.” Thus, the analysis under Section 2511(a)(8) accounts for
     the needs of the child in addition to the behavior of the parent.
     Moreover, only if a court determines that the parent’s conduct
     warrants termination of his or her parental rights, pursuant to
     Section 2511(a), does a court “engage in the second part of the
     analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best
     interests of the child.”       Accordingly, while both Section
     2511(a)(8) and Section 2511(b) direct us to evaluate the “needs
     and welfare of the child,” we are required to resolve the analysis
     relative to Section 2511(a)(8), prior to addressing the “needs
     and welfare” of [the child], as proscribed by Section 2511(b); as
     such, they are distinct in that we must address Section 2511(a)
     before reaching Section 2511(b).

In re C.L.G., 956 A.2d at 1008-09 (citations omitted).

     Mother concedes that the first element of subsection 2511(a)(8) has

been met, because Child has been removed from her care for more than

twelve months. Brief for Mother at 23. Mother’s argument as to the second

element consists of nothing more than the conclusory assertion that “the

conditions which led to the removal of [Child] do not continue to exist and

the same was not proven by clear and convincing evidence.”          Id.   We

disagree.

     In finding termination warranted under subsection (a)(8), the trial

court relied upon competent evidence that Mother refused to seek

psychiatric treatment or to participate in counseling.   Specifically, Angela

Phillips, a CYS supervisor, testified that Mother consistently denied having

any psychiatric symptoms or disorders, and refused to undergo any mental

health treatment.   N.T., 5/19/2014, at 47, 53.     Dr. Mechanick similarly


                                   - 10 -
J-S02044-15



opined that Mother was unwilling to address her mental health issues and

that, without treatment, she is unable to care safely and adequately for

Child. Id. at 16.6

       Additionally, CYS presented evidence that Mother exhibited persistent

delusional    beliefs,   which    caused       her   to   become   argumentative   and

uncooperative with the CYS caseworkers. For example, Mother accused CYS

of “surgically altering” Child. She also filed for a protection from abuse order

against the agency. Id. at 48, 56. Mother also refused to provide CYS with

information regarding her housing situation or her employment status. Id.

at 57. The trial court relied upon ample evidence that Mother’s delusional

thinking, as evidenced by her often-erratic behavior, continued to go

unremedied for over two years following Child’s removal.

       Finally, the third prong of subsection 2511(a)(8) requires CYS to

demonstrate that termination would serve the needs and welfare of Child.

Here, the trial court made the following findings:
____________________________________________


6
       Mother contends that the trial court erred “in failing to give the
appropriate weight to the reports submitted by her own expert, Dr. Graff,
who determined that Mother had a normal mental health status.” Brief for
Mother at 29. Indeed, Mother offered a report prepared by Harold Graff,
M.D., which contradicted Dr. Mechanick’s assessment of Mother’s illness.
Nevertheless, the trial court noted that Dr. Graff’s report lacked a significant
psychiatric history and was based primarily upon Mother’s self-reporting.
Trial Court Opinion (“T.C.O.”), 9/5/2014, at 10 (unnumbered). Because we
must defer to the trial court on issues of credibility and weight of the
evidence, Mother’s argument is without merit. See In re Adoption of
T.B.B., 835 A.2d at 394.




                                          - 11 -
J-S02044-15


      The evidence in this case irrefutably supports the finding that
      Mother is mentally ill and her prognosis for recovery is poor.
      She remains defiant and unwilling to cooperate with CYS or
      participate in services made available. Her mental status and
      decisions render her incapable of providing essential parental
      care and control of the child for an indefinite time. In the
      meantime, [Child] has been placed in circumstances where
      physical, mental and emotional needs are fully met. Despite the
      objective harshness of this outcome to Mother, there is no
      reason or justification to allow [Child] to wait at the train
      platform for the unscheduled train that will never arrive.

Trial Court Opinion (“T.C.O.”), 9/5/2014, at 11 (unnumbered).          Mother’s

brief is devoid of any discussion of the “needs and welfare” analysis required

by subsection 2511(a)(8), and our review of the record demonstrates that

the above findings and conclusions are supported by competent evidence.

      Mother also challenges the trial court’s finding that termination of her

parental rights would best serve “the developmental, physical and emotional

needs and welfare of” Child as required by subsection 2511(b). “Intangibles

such as love, comfort, security, and stability are involved in the inquiry into

the needs and welfare of the child.”     In re C.M.S., 884 A.2d 1284, 1287

(Pa. Super. 2005) (citation omitted). The trial court also must consider the

nature and status of the parent-child bond, particularly the effect upon the

child of permanently severing that bond. Id.

      The court may prioritize the safety needs of the child.       See In re

K.Z.S., 946 A.2d at 763 (affirming involuntary termination of parental

rights, despite existence of some bond, where placement with mother would

be contrary to child’s best interests). “[A] parent’s basic constitutional right

to the custody and rearing of his or her child is converted, upon the failure

                                     - 12 -
J-S02044-15



to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.”    In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(internal citations omitted).

      Here, Mother argues that the best interests of the Child would be

better served by allowing Child to remain in foster care while Mother

continues to take steps toward reunification. Brief for Mother at 27. Mother

also notes that CYS’s own report acknowledged that Mother and Child shared

a bond and that it was apparent that Child cared for his mother. Id.

      It is undisputed that Child has a bond with Mother. However, the trial

court relied upon competent evidence to conclude that severance of that

bond would not cause Child undue dismay.         Cynthia Conan, a licensed

clinical social worker who provided individual counseling and emotional

support to Child, stated that, “[Child] said he understood that his mother

cannot take care of him and he hopes she is okay. He says he is happy with

his paternal grandmother. He understands that he may live with her until he

is grown.   He seems apparently healthy and happy in her care.”         N.T.,

5/19/2014, at 40 exh. 8.

      The trial court also had before it a bonding evaluation conducted

between Child and his paternal grandmother. That report concluded that the

relationship between paternal grandmother and Child was positive and that

Child was thriving. Id. at 65-66. Child’s mental, physical, emotional, and

developmental needs have been met by his paternal grandmother.           Id.

                                   - 13 -
J-S02044-15



Child continues to receive instructional and emotional support in school, and

he participates in individual counseling and mental health therapy.    Id. at

63. In contrast, Mother refused to attend a bonding evaluation with Child.

Mother also testified that she was unaware of Child’s special needs. N.T.,

6/27/2014, at 41.

      For the forgoing reasons, the trial court’s termination of Mother’s

parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(8) and (b) is supported by

clear and convincing evidence; the trial court did not abuse its discretion in

so finding.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2015




                                    - 14 -